Case 1:20-cr-00631-AKH Documen t66 Filed 12/17/20 Page 1 of1

U.S. Department of Justice

 

United States Attorney
Southern Distnict of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Haze
New York, New York 10007

ars

December op
i

f

my
f
#

B ECF | | jf /
Hon. Alvin K. Hellerstein | i» We p,

: /f} / ar
United States District Judge ) J ) f Lt ” a
Daniel Patrick Moynihan oi , gn i
United States Courthouse oN “ Jet

500 Pearl St.
New York, NY 10007-1312

 

Re: United States v. Kenneth Spearman et al., 20 Cr. 631

 

Dear Judge Hellerstein: XY
The Government writes to respectfully request that the Court exclude time under the
Speedy Trial Act until January 4, 2021. The defendants do not object to this request. !

By way of background, the majority of defendants in this matter were arrested on
December 2, 2020. Later that same day, at their presentment and arraignment, Magistrate Judge
Parker excluded time until December 15, 2020. The Government requests that time be

excluded until January 4, 2021 to enable the defendants to discuss this matter with their
counsel, so that counsel can confer with the Government regarding potential dispositions,
and so that the Government can begin to produce discovery in this matter.

The Government is available to address any questions the Court may have.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

by: /s/
Ryan B. Finkel / Alexander Li / Andrew Rohrbach
Assistant United States Attorneys

(212) 637-6612/2265/2345

Copy to: All defense counsel (by ECF)

 

' Defendants Cameron Francis, Isaiah Ledgister, and Maurice Womack have not yet been
arrested and thus have not yet appeared in this case.

 
